ITEMID: 001-69661
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: MARINKOVIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Petar Marinković, is a Croatian national who was born in 1944 and lives in Rijeka, Croatia. The respondent Government were represented by their Agent, L. Lukina-Karajković, and subsequently their Co-Agent, Mr D. Maričić.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 5 April 1992 the applicant's house in Poljica, Croatia, was blown up for the first time by unknown perpetrators. The applicant allegedly reconstructed the house at his own expense.
On 7 August 1995 the house in issue was blown up for the second time. The perpetrators again remained unknown.
On 3 February the Civil Obligations (Amendments) Act 1996 (Zakon o izmjeni Zakona o obveznim odnosima) entered into force. It provided that proceedings which were instituted under section 180 of the Civil Obligations Act (Zakon o obveznim odnosima) would be stayed.
On 8 February 1996 the applicant instituted civil proceedings before the Zadar Municipal Court (Općinski sud u Zadru) seeking damages from the State for his damaged property (under section 180 of the Civil Obligations Act).
At the hearing of 27 August 1998 the respondent submitted that the applicant's claim was unsubstantiated.
At the hearing of 6 April 2000 the respondent challenged the applicant's ownership of the house in issue. The court requested the applicant to provide evidence of his ownership.
On 11 May 2000 the applicant submitted the requested evidence.
It would appear that the proceedings in issue are still pending.
The relevant part of the Civil Obligations Act (Zakon o obveznim odnosima, Official Gazette nos. 53/1991, 73/1991, 3/1994, 7/1996 and 112/1999) read as follows:
“Liability for loss caused by death or bodily injury or by damage or destruction of another's property, when it results from violent acts or terror or from public demonstrations or manifestations, lies with the ... authority whose officers were under a duty, according to the laws in force, to prevent such loss.”
The Civil Obligations (Amendments) Act 1996 (Zakon o izmjeni Zakona o obveznim odnosima, Official Gazette no. 7/1996, hereinafter “the 1996 Act”) entered into force on 3 February 1996. The relevant part of that Act read as follows:
“Section 180 of the Civil Obligations Act ... shall be repealed.”
“Proceedings for damages instituted under section 180 of the Civil Obligations Act shall be stayed.
The proceedings referred to in sub-section 1 of this section shall resume after the enactment of special legislation governing responsibility for damage resulting from terrorist acts.”
The relevant part of the Civil Procedure Act (Zakon o parničnom postupku, Official Gazette nos. 53/1991, 91/1992, 112/1999 and 117/2003) provides:
“Proceedings shall be stayed:
...
(6) where another statute so prescribes.”
The “Damage from Terrorist Acts and Public Demonstrations Act 2003” (Zakon o odgovornosti za štetu nastalu uslijed terorističkih akata i javnih demonstracija, Official Gazette no. 117/2003, hereinafter “the 2003 Act”) entered into force on 31 July 2003. It provides that proceedings which were stayed pursuant to the 1996 Act will resume and defines circumstances in which the State is liable for damage resulting from terrorist acts and public demonstrations.
The relevant part of section 63 of the Constitutional Court Act 1999 (Ustavni zakon o Ustavnom sudu Republike Hrvatske, its consolidated text was published in the Official Gazette no. 49/2002), as amended on 15 March 2002, reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the court with jurisdiction fails to decide a claim concerning the applicant's rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the court with jurisdiction must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
